Title: To Thomas Jefferson from Philippe Reibelt, 5 November 1804
From: Reibelt, Philippe
To: Jefferson, Thomas


                  
                     
                        Monsieur le President!
                     
                     Baltimore St. Patrik’s Row No. 61,Le 5 Nov. 1804.
                  
                  Par une lettre, que Vous avez adresseè a Mr. Fleischer, qui est reparti pour l’Europe, il y a quelques jours, Vous demandez les titres et les prix des Ouvrages nouveaux et bons, qui se trouvent dans notre Magazin.
                  Pour Nous y conformer, Nous avons l’honneur, de Vous faire parvenir par le même Courier les Catalogues, que Nous avons fait paroitre jusqu’içi—Mais pour Vous mettre à même de juger du Merite de çes Ouvrages, Nous avons crû, qu’il etoit necessaire, de Vous adresser de tems en tems quelques uns des plus precieux parmi çeux qui sont le plus fait pour Vous interesser.
                  Nous ferons pour Commencer, partir demain par le Stage une Caisse, du Contenu de laquelle Nous joignons içi une Note avec les prix, qui est celui de Paris, en y ajoutant seulement les fraix sans benefice ulteriure.
                  Dans le Cas ou il y auroit dans les Ouvrages, que Nous aurons l’honneur, de Vous envoÿer, quelque Chose d’endomagè soit dans les Gravures, soit dans le texte, Nous le remplacerons incessament.
                  Nous executerons Toujours avec empressement et exactitude les ordres que Vous Voudrez bien Nous adresser, que les Objets se trouvent dans Notre Magazin ou Non—et avons l honneur d’etre avec le plus profond respect
                  Votre Excellence Tr. hble. et tr. Obst. str 
                  
                     
                        Reibelt
                     
                  
                 
          Editors’ Translation
                  
                     
                        
                           Mister President!
                        
                        Baltimore, 61 St. Patrick’s Row5 Nov. 1804
                     
                     In your letter to Mr. Fleischer, who left for Europe a few days ago, you requested the titles and prices of good new works in our store.
                     In response to your request, we have the honor of sending you, in this same mail, our catalogues to date. To permit you to judge the merit of these works, we thought it necessary to send you, periodically, some of the most valuable among those you might find of greatest interest.
                     We will begin by sending a case tomorrow by coach. Attached you will find an invoice with the prices. It is the bill from Paris, to which we have added only expenses, with no additional profit.
                     If there is damage to any of the works we have the honor of sending you, either prints or texts, we will replace them immediately.
                     We will always fill your orders promptly and precisely, whether or not we have the items in stock.
                     With deep respect, your excellency, we have the honor of being your very humble and obedient servants.
                     
                        
                           Reibelt
                        
                     
                  
               